 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    SONNY MARTIN,                                      No. 2:16-CV-3050-MCE-DMC-P
12                         Plaintiff,
13            v.                                         ORDER
14    I. MACIAS, et al.,
15                         Defendants.
16

17           Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

19   District of California local rules.

20           On May 15, 2019, the Magistrate Judge filed findings and recommendations herein which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. No objections to the findings and recommendations have been filed.

23           The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.     The findings and recommendations filed May 15, 2019, (ECF No. 11) are
 3   ADOPTED in full; and
 4         2.     Plaintiff’s claims against defendants K. Steele, D. Baughman, and Scott Kernan
 5   are DISMISSED.
 6         IT IS SO ORDERED.
 7   Dated: June 25, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
